Citation Nr: 1218359	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-09 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), chronic undifferentiated schizophrenia, alcohol addiction, sociopathic personality disturbance and chronic brain syndrome associated with alcohol intoxication (hereinafter "psychiatric disorder").



REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the RO.

The claim was previously before the Board in April 2010.  The Board determined that new and material had been submitted to reopen the claim of service connection for a psychiatric disorder and remanded the case to the RO for further development and adjudication.

In December 2010, the Board denied the claim.  The Veteran appealed the Board's decision to the Court, which in a June 2011 Order granted the parties' Joint Motion, vacating the Board's decision and remanding the issue for compliance with the terms of the Joint Motion.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

After the Veteran's claims folder was returned to the Board, a VHA medical specialist's opinion was obtained.  

However, in a February 2012 Medical Opinion Response Form, the Veteran requested that his case be remanded to the AOJ for review of the evidence.  Thus, a remand is required prior to further review by the Board.  38 C.F.R. §§ 19.37(b) (2011).  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

After completing any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for an psychiatric disorder in light of all the evidence of record.  If  any benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



